Citation Nr: 1753615	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  11-32 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition, status post C3-C7 fusion.  

2.  Entitlement to service connection for a lumbar spine condition, status post L5-S1 fusion.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1982 to June 1986.  He is in receipt of the Parachute Badge.

This matter comes before the of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  

This appeal was last before the Board in January 2015 when it was remanded for evidentiary development. 


FINDINGS OF FACT

1.  The Veteran's cervical spine condition had its onset in service.

2.  The Veteran's lumbar spine condition had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine condition have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for entitlement to service connection for a lumbar spine condition have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Analysis - Cervical Spine

The Veteran has a current diagnosis of cervical spondylosis and is status post C3-C7 fusion.  See July 2015 Medical Treatment Record at 4 and 8.  The Veteran asserts that he was in a car accident during service, and that he experienced neck pain as a result, which has been corroborated by lay statements from individuals who know the Veteran and who were in the car accident with him.  See January 1985 Medical Treatment Record at 3; see also June 2017 Buddy Statements.  As the first two elements of service connection have been met, the crux of this issue relies on establishing a nexus between the Veteran's current cervical spine condition, and his in-service injury.

The Board finds that the evidence, including the Veteran's competent and credible testimony which has been corroborated by buddy statements submitted on behalf of the Veteran, shows that the Veteran's cervical spine condition initially began during service and has been recurrent since.  See October 2015 Hearing Transcript at 9.  As such service connection is warranted.  See 38 C.F.R. § 3.303(a).

Analysis - Lumbar Spine

The Veteran is status post L5-S1 fusion of lumbar spine.  See February 2010 Medical Treatment Record at 124.  He asserts that his lumbar spine condition originally manifest from a car accident in service.  See Service Treatment Record at 38.  As the first two elements of service connection have been met, the crux of this issue relies on establishing a nexus between the Veteran's current lumbar spine condition, and his in-service injury.

The Board finds that the evidence, including the Veteran's competent and credible testimony, shows that his lumbar spine disability initially began during service and has been recurrent since.  See October 2015 Hearing Transcript at 7; see also Appellate Brief at 4.  As such service connection is warranted.  See 38 C.F.R. § 3.303(a).


ORDER

Service connection for status post C3-C7 fusion is granted.  

Service connection for status post L5-S1 fusion is granted.  






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


